DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
3.	As directed by the amendment: claims 1-4, 7 and 9-11 have been amended, claims 5-6 and 8 have been cancelled previously, and no claims have been added. Thus, claims 1-4, 7 and 9-11 are currently pending in this application.
 Claim Objections
4.	In light of Applicant's Amendment of 12/22/2020, the objection to claim 11 set forth in the Office Action of 09/30/2020, is moot.
Claims 10-11 are objected to because of the following informalities:  
In claim 10, line 5: “a controller adapted to connect” should be changed to –a controller adapted to be connected--.
In claim 11, line 5: “a controller adapted to connect” should be changed to –a controller adapted to be connected--.
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  solenoid pump driver circuit in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	In light of Applicant's Amendment of 12/22/2020, the rejection of claims 10-11 under 35 U.S.C. §112, second paragraph, set forth in the Office Action 09/30/2020, is hereby withdrawn.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Yukimasa et al. (hereinafter “Yukimasa”) (Pub. No. WO/2008/026661 cited in IDS filed 04/27/2018, English translation appended).

Regarding claim 1, Yukimasa discloses a method of driving a solenoid pump (a control method of a reciprocating pump for the fluid supply to reciprocate the movable body, as stated in Paragraph [0034]) having a metal shuttle (moving member 2, as discussed in Paragraph [0005) urged by a solenoid (electromagnetic coil 11, as presented in annotated Figure 1 and Paragraph [0005]) against a spring (spring 10, see Paragraph [0058]), the spring (spring 10) providing a force for a pumping stroke of the metal shuttle (moving member 2), the method comprising:
outputting (outputting a drive signal, as shown in annotated Figure 10), by a driving circuit (outputting the drive signal from the control unit 12 or drive circuit, as discussed in Paragraph [0092]), a periodic driving voltage waveform to the solenoid, wherein each period of the periodic driving voltage waveform includes: 
a first portion (each period is undoubtedly comprising a first P1 portion and second P2 portion, as best seen immediately below), during which the periodic driving voltage waveform is always increasing from a minimum voltage (Vmin) to a maximum voltage (Vmax) to compress the spring (to compress the spring 10, as discussed in Paragraphs [0058]-[0059]), a second portion (second P2 portion, as depicted in annotated Figure10), during which the periodic driving voltage waveform decreases from the maximum voltage (Vmax) to the minimum voltage (Vmin) to release the spring (spring 10), wherein a duration of the second portion (second P2 portion) is substantially less than a duration of the first portion (P1), and a third portion (P3), during which the periodic driving voltage waveform is maintained at the minimum voltage (Vmin).

Particularly, Yukimasa performs the control method, wherein the reciprocating pump is controlled using the frequency and voltage value of the drive power pulse signal. As shown in annotated Figures 10(a) and 10(b), Yukimasa evidently demonstrates as how a drive power pulse signal and an actual voltage being changed due to the drive power pulse signal (see Paragraph [0092]). 
Clearly, as depicted immediately below, Yukimasa certainly exhibits how the third portion P3 during which the driving voltage is being maintained at the minimum voltage Vmin while a duration of the second portion P2 is substantially less than a duration of the first portion P1, as instantly claimed. 
[AltContent: textbox (Control unit 12)][AltContent: arrow][AltContent: textbox (Figures 10(a) and 10(b))]
    PNG
    media_image1.png
    513
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    1121
    media_image2.png
    Greyscale

Yukimasa then goes to describe how the maximum flow rate can be increased by increasing the force current which increases the voltage value of the drive power non-pulse signal, and the control may be performed so that the frequency at the maximum 
Likewise, in Paragraphs [0113]-[0114], Yukimasa especially teaches: Conventionally, when operating only the frequency as a control parameter, the width of the frequency for controlling the low flow rate region was small, but there are cases where the variation with respect to the set flow in the low flow rate region occurs, such drive power pulse signal having a frequency, du one duty ratio of the drive power pulse signal, and by controlling the reciprocating pump by using the voltage value of the drive power pulse signal, precise in the low flow rate region (see LL7 from LL6) thereby enabling the flow rate control.  
Consequently, the Examiner must assert that Yukimasa’s system is necessarily providing a required flow rate through the solenoid pump by controlling one or more of a duration of the third portion, the maximum voltage, and a frequency of the periodic driving voltage, as instantly claimed.
Accordingly, the Examiner must assert that Yukimasa’s analysis directly or indirectly describes the methodology of controlling by the driving circuit, one or more of the duration of the third portion, the maximum voltage, and a frequency of the periodic driving voltage waveform to provide a required flow rate through the solenoid pump, as instantly claimed.
Thus, Yukimasa appears to disclose all aspects of Applicant’s claimed invention.
Regarding claims 2-3, Yukimasa substantially discloses the method, as claimed and as detailed above. Additionally, as depicted in annotated Figures 10(a) and 10(b) below, Yukimasa evidently illustrates as how the periodic driving voltage waveform decreases from the maximum voltage Vmax to the minimum voltage Vmin substantially instantaneously during the second portion P2 and/or the periodic driving voltage  waveform increases from the minimum voltage Vmin to the maximum voltage Vmax substantially linearly during the first portion P1, as instantly claimed.


    PNG
    media_image3.png
    380
    770
    media_image3.png
    Greyscale

Regarding claim 7, Yukimasa substantially discloses a method, as claimed and as detailed above. Additionally, in Paragraph [0124], Yukimasa specifically teaches that the flow rate of the fluid from the reciprocating pump is controlled by controlling the frequency of the drive power pulse signal. Further, in Paragraph [0125], Yukimasa especially notes that the reciprocating pump control device controls the frequency of the drive power pulse signal having a duty ratio to control the flow rate of the fluid. Essentially, Yukimasa’s system is certainly designed such that the frequency of the periodic driving voltage waveform is being controlled to provide the required flow rate 
Regarding claims 10 and 11, Yukimasa discloses a driver circuit for a solenoid pump (solenoid pump SP, as depicted in annotated Figure 1) having a metal shuttle (moving member 2, as discussed in Paragraph [0005) urged by a solenoid (electromagnetic coil 11, as presented in annotated Figure 1 and Paragraph [0005]) against a spring (against the spring 10), the spring providing a force (as detailed in Paragraph [0058]) for a pumping stroke of the metal shuttle (moving member 2) , the driver circuit comprising: 
a controller (reciprocating pump controller 12, as discussed in Paragraph [0056]) adapted to connect to the solenoid (electromagnetic coil 11, as shown in annotated Figure 1) and output a periodic driving voltage waveform to the solenoid, wherein each period of the periodic driving voltage waveform includes: 
3 67295911v.1a first portion (as best seen immediately below, each period is undoubtedly comprising a first P1 portion and second P2 portion), during which the periodic driving voltage waveform is always increasing from a minimum voltage (Vmin) to a maximum voltage (Vmax) to compress the spring (spring 10), 
[AltContent: arrow]a second portion (second P2 portion, as depicted in annotated Figure10), during which the periodic driving voltage waveform decreases from the maximum voltage (Vmax) to the minimum (Vmin) voltage to release the spring (spring 10), wherein a duration of the second portion (as best seen in annotated Figures 10a and 10b, the duration of the second portion P2 is clearly substantially less than a duration of the first portion P1) is substantially less than a duration of the first portion (P1), and a third (P3), during which the periodic driving voltage waveform is maintained at the minimum voltage (see immediately below).

[AltContent: textbox (Control unit 12)]
[AltContent: arrow]
    PNG
    media_image1.png
    513
    924
    media_image1.png
    Greyscale

Particularly, as seen in annotated Figure 1, Yukimasa demonstrates the driver circuit, wherein the solenoid pump SP is being controlled using the frequency and voltage value of the drive power pulse signal. As depicted in annotated Figure 10(a) and 10(b), Yukimasa evidently demonstrates as how a drive power pulse signal and an actual voltage being changed due to the drive power pulse signal (see Paragraph [0092]). 

[AltContent: textbox (Figure 10(a) and 10(b))]
    PNG
    media_image2.png
    725
    1121
    media_image2.png
    Greyscale

Clearly, as depicted immediately below, Yukimasa certainly exhibits how the third portion P3 during which the driving voltage is being maintained at the minimum voltage Vmin while a duration of the second portion P2 is substantially less than a duration of the first portion P1, as instantly claimed. Yukimasa then goes to describe how the maximum flow rate can be increased by increasing the force current which increases the voltage value of the drive power non-pulse signal, and the control may be performed so that the frequency at the maximum flow rate is shifted to the high frequency side (see Paragraph [0116]). Further, Yukimasa details that instead of increasing the voltage value, the maximum flow rate may be increased by reducing the time constant, and the control may be performed so that the frequency at the maximum flow rate is shifted to the high frequency side. Furthermore, in Paragraph [0013], Yukimasa also notes that by controlling a reciprocating pump using the frequency of the drive power pulse signal, the 
Likewise, in Paragraphs [0113]-[0114], Yukimasa especially teaches: Conventionally, when operating only the frequency as a control parameter, the width of the frequency for controlling the low flow rate region was small, but there are cases where the variation with respect to the set flow in the low flow rate region occurs, such drive power pulse signal having a frequency, du one duty ratio of the drive power pulse signal, and by controlling the reciprocating pump by using the voltage value of the drive power pulse signal, precise in the low flow rate region (see LL7 from LL6) thereby enabling the flow rate control.  
Consequently, the Examiner must assert that Yukimasa’s system is necessarily providing a required flow rate through the solenoid pump by controlling one or more of a duration of the third portion, the maximum voltage, and a frequency of the periodic driving voltage, as instantly claimed.
Accordingly, the Examiner must assert that Yukimasa’s analysis directly or indirectly describes the methodology of controlling the duration of the third portion, the maximum voltage, and a frequency of the periodic driving voltage waveform to provide a required flow rate through the solenoid pump, as instantly claimed.
Thus, Yukimasa appears to disclose all aspects of Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa in view of Kojima et al. (hereinafter “Kojima”) ( Patent No.: US 4,458,487). 
Regarding claim 4, Yukimasa substantially discloses a method, as claimed and  as detailed above. Additionally, in Paragraph [0117], Yukimasa specifically teaches that a rectangular wave is being used as an example of the driving power pulse 
signal of the present invention, but the present invention is not limited to this, and a sine wave signal and a triangular wave signal may be a trapezoidal wave signal or the like.
However, Yukimasa is silent as to the fact that the periodic driving voltage has a sawtooth waveform.
Nonetheless, the use of driving voltage having a sawtooth waveform is notoriously well-known in the art, as taught by Kojima. 
Kojima in the same field of endeavor successfully exhibits an electromagnetic actuator which is capable of not only driving a driven member in a large stroke, but also capable of maintaining the driven member at a predetermined position and/or can displace a valve member at a predetermined velocity in response to an electric signal, and also can prevent the valve member from being held at an opening position even in a case of a fault occurring in the actuator (column 1 lines 54-65). Specifically, in column Upon application of a predetermined driving signal to the coil 4, the plunger 5 reciprocates in the axial directions thereby forcing a fluid in a first chamber 8 communicating with an entrance side piping (not shown) to a second chamber 9. Further, as seen in Figures 9 and 10, Kojima certainly illustrated as how a driving circuit of the electromagnetic pump constituting another embodiment of the invention and/or waveforms of signals occurring at various parts of the circuit.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

However, most importantly in Kojima is his idea of providing the driving circuit, as shown in FIG. 9, that comprises a control circuit CT including a comparator CP, a saw-tooth wave generator SWG delivering an output voltage to an input terminal of the comparator CP, and a power source supplying a power source voltage Vcc divided by a resistor R1 and a variable resistor RV1 to another input terminal of the comparator CP as a set voltage Vs. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

More specifically, in column 6 lines 35-53, Kojima also details: When an instantaneous valve of a saw-tooth signal (a) delivered from the saw-tooth wave generator SWG becomes higher than the set voltage Vs, the output of the comparator CP goes up and the control circuit CT delivers a pulse signal (b). The pulse width t of the pulse signal (b) is varied in accordance with the set voltage Vs, so that the area of each pulse is varied according to the variation of the variable resistor RV1 regardless of a constant cycle period T of the pulse signal (b), and the effective valve of the pulse signal (b) is also varied according to the variation. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using 
Thus modified, one skilled in the art would have been reasonably appraised to further provide the periodic driving voltage waveform having a sawtooth waveform, as instantly claimed.
15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa.
Regarding claim 9, Yukimasa substantially discloses a method, as claimed and  as detailed above. However, although Yukimasa fails to teach the exact limitation of having minimum voltage as zero volts, it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
Response to Arguments
16.  	Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant’s argument resides in contention that “the objective of the control in Yukimasa is different than the claimed invention. In Yukimasa, the control objective is to enable a wide operating range for a pump while avoiding step-changes in flow rate.” (see Applicant’s Remarks at page 9, last paragraph). 
Applicant argues that, because “Claim 1 is directed to a periodic driving voltage waveform, having the claimed profile with first, second, and third portions. As discussed during the Interview, the driving voltage waveform in Yukimasa is directed to the one-(see Applicant’s Remarks at page 9, second paragraph). 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed.Cir.1993). Further, the Examiner notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. 
Indeed, the independent claim 1 merely recites that “outputting, by a driving circuit, a periodic driving voltage waveform to the solenoid, wherein each period of the periodic driving voltage waveform includes: a first portion, during which the periodic driving voltage waveform is always increasing from a minimum voltage to a maximum voltage to compress the spring, a second portion, during which the driving voltage waveform decreases from the maximum voltage to the minimum voltage to release the spring, wherein a duration of the second portion is substantially less than a duration of the first portion, and a third portion, during which the periodic driving voltage waveform is maintained at the minimum voltage”. There is no specific structure claimed or otherwise disclosed by Applicant which requires utilizing the waveform drive signal.
In fact, Applicant has recited no structure which makes this interpretation of Yukimasa unreasonable. As stated above in the analysis for the independent claims  1 
Therefore, regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, Yukimasa reference surely discloses all of the limitations of the independent claim 1 and 10-11. 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571 )272-4532.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746